PEE CURIAM. —
In this case the appellant, both in its motion for new trial and its motion in arrest, raised constitutional questions and pointed out the specific sections and articles of tlie Constitution of this State and of the United States, on which it relied. Those motions were overruled; hence, there were rulings on constitutional questions which were adverse to appellant; a fact that deprives this court of jurisdiction of the appeal. The motions were the first pleadings filed by appellant in the present proceeding to assess damages on the injunction bond. It seems to us the constitutional point is not well taken; but this court is not the final arbiter of such a question and our experience is that the final decision of the cause in which it is raised is expedited by certifying the cause to the Supreme Court, where a motion to remand can be filed and the jurisdiction settled. However weak the point made against jurisdiction may be, it is often made the ground of a proceeding to get the cause to the Supreme Court after this court has decided it, thereby entailing delay.
It is, therefore, ordered that this appeal be certified to the Supreme Court.